DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-17 directed to inventions non-elected without traverse. Accordingly, claims 10-17 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Cancel claims 10-17.
Response to Arguments
Applicant’s arguments, see pages 7-9, in combination with amendments, filed November 22, 2021, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system comprising, among other essential elements, launch region is configured to form, from the light emitted by the at least one light emitter, a first launch sheet light beam having a cross-section with a second dimension that is elongated relative to a first dimension of a cross-section of the first launch sheet light beam as the first light beam exits the system, and wherein the detection region is configured to form, from the light entering the system, a second detection sheet light beam within the system, a cross-section of the second light beam having a second dimension that is elongated relative to a first dimension of a cross-section of the second detection sheet light beam; a detector that detects at least a portion of the second detection sheet light beam and generates one or more signals indicative of the portion of the second detection sheet light beam; and logic that determines one or more sample properties from the one or more signals in combination with the rest of the limitations of the above claim.  Claims 2-9 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 18, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for using a system, the method comprising, among other essential elements, forming a first launch sheet light beam from the light emitted by the at least one light emitter using a launch region, wherein the launch region includes a first dimension and a second dimension, forming a second detection sheet light beam from the light entering the system using the detection region, wherein a cross-section of the second detection sheet light beam has a second dimension that is elongated relative to a cross-section of a first dimension of the second detection sheet light beam; detecting at least a portion of the second detection sheet light beam by a detector; generating one or more signals indicative of the portion of the second detection sheet light beam detected by the detector, in combination with the rest of the limitations of the above claim.  Claims 19-20 are dependent from claim 18 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujimoto (US 2018/0259762) teaches a real time imaging system using a light sheet, but no reason exists to combine Fujimoto with any art of record to render the pending claims obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877